Case: 5:15-cr-00022-KKC-HAI Doc #: 266 Filed: 04/24/20 Page: 1 of 2 - Page ID#: 1230




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


 UNITED STATES OF AMERICA,                          CRIMINAL NO. 5:15-CR-22-KKC
        Plaintiff,

 V.                                                        OPINION AND ORDER

 ARNAV LEE WHEAT,
        Defendants.



                                        *************

      This matter is before the Court on two motions filed by defendant Arnav Lee Wheat

 requesting that this Court order that he be placed on home confinement for some portion of

 his prison term. (DE 262, 264).

      Wheat pleaded guilty to conspiring to distribute 500 grams or more of cocaine. By

 judgment dated March 29, 2016, the Court sentenced him to a 72-month prison term. In his

 motions, he states that his projected release date is March 19, 2021. He asks that the Court

 order that the BOP place him on home confinement for some time period prior to his

 release.

      The BOP, not the Court, is the entity that designates the place of a prisoner’s

 imprisonment. 18 U.S.C. § 3621(b). It is also the entity that determines whether an inmate

 should be placed on home detention. This is made clear by the plain language of the First

 Step Act, which amended 18 U.S.C. § 3624(c)(2) to provide, “The Bureau of Prisons shall, to

 the extent practicable, place prisoners with lower risk levels and lower needs on home

 confinement for the maximum amount of time permitted under this paragraph.” First Step

 Act Of 2018, Pub. L. No. 115-391, 132 Stat 5194, § 602.
Case: 5:15-cr-00022-KKC-HAI Doc #: 266 Filed: 04/24/20 Page: 2 of 2 - Page ID#: 1231




    The maximum amount of time for home confinement permitted under the statute is “the

 shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.” 18 U.S.C.

 § 3624(c)(2). The statute grants the BOP wide discretion in determining whether an inmate

 should be placed on home detention, providing that this authority “may be used” by the

 BOP “to the extent practicable.” 18 U.S.C. § 3624(c)(2). This statutory scheme recognizes

 that the BOP is the entity that is in the best position to make the individualized

 assessment necessary to determine whether home confinement is appropriate for a

 particular inmate.

    Because it is the BOP that determines whether home confinement for an inmate is

 appropriate, the Court hereby ORDERS that Wheat’s motions (DE 262, 264) for the Court

 to order that relief are DENIED.

    Dated April 24, 2020




                                             2
